DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim status
The examiner acknowledged the amendment made to the claims on 04/15/2021.
Claims 1 and 26-27 are currently amended. Claims 2, 13, 16 and 21-25 are cancelled. Claims 3-10 are previously presented. Claims 11-12, 14-15 and 17-20 are previously withdrawn. Claims 28-29 are newly presented. Claims 1, 3-10 and 26-29 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 28 and 29 recite “the cooled denatured pea protein solution is at least 80% pure pea protein” and “the cooled denatured pea protein solution is at least 90% pure pea protein”. Those limitations are not described in the instant specification. The examiner notes that although page 9, line 19-24 of the specification recites that source of pea protein has a purity of at least 80% or at least 90%, nowhere in the specification reasonably describes that the cooled denatured pea protein solution is at least 80% or 90% pure pea protein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite “the cooled denatured pea protein solution is at least 80% pure pea protein” and “the cooled denatured pea protein solution is at least 90% pure pea protein”. It is unclear what these limitations are referring to. Do they mean that the cool denatured pea protein solution comprises at least 80% or 90% pure pea protein? Or do they mean pure pea protein account for at least 80% or 90% of the total protein in the cooled denatured pea protein solution? It is further unclear what the percent is based on. Is it based on weight? For the purpose of examination, the limitations are interpreted to mean that pure pea protein account for at least 80% or 90% by weight of the total protein in the cooled denatured pea protein solution. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 9-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klemmer, "Pea protein‐based capsules for probiotic and prebiotic delivery",  International Journal of Food Science and Technology, 2011, 46, pages 2248-2256 (hereinafter referred to as Klemmer) in view of  Yang CN102417599 (hereinafter referred to as Yang, English translation relied upon for reference) and Zamir US Patent Application Publication No. 2010/0173920 (hereinafter referred to as Zamir).
Regarding claims 1, 3-4 and 6-7, Klemmer teaches a method comprising the steps of (page 2250, left column, 1st para.):
- solubilizing pea protein isolate in an alkali solvent (e.g., NaOH) having a pH of 10 to provide a 6 % solubilized pea protein solution (w/w);
 -heating the pea protein solution at 80 ºC with constant stirring for 30 min;
- cooling the protein solution to room temperature with water bath; 
The pH of the alkali solvent as disclosed by Klemmer falls within those recited in claims 1 and 3-4.
Klemmer teaches a 6% (w/w) pea protein, which is about 6% (w/v) thus falling within that recited in claim 1 (assuming the density of the solution is 1 g/ml).
Klemmer does not explicitly teach “substantially but not fully solubilizing pea protein”. However, when the pea protein powder is dispersed in the solution, some portion of protein will necessarily be left undissolved, which is interpreted to read on “substantially but not fully solubilizing pea protein”. 
Klemmer is silent regarding resting the solubilized pea protein solution for at least 15 minutes (or at least 30 min as recited in claim 6, or at least 40 min as recited in claim 7) to further solubilize and hydrate the pea protein and provide a rested pea protein. Yang teaches a method for dissolving fibroin protein in which fibroin protein is placed into the solution and left to stand for 4-24 hours so the protein could be dissolved (page 2, para. 4-5). Both Klemmer and Yang are directed to methods of solubilizing proteins. It would have been obvious to one of ordinary skill in the art before the effective filling 
The resting time as taught by Yang falls within those recited in claims 1 and 6-7.
Given that Yang teaches the same resting step as that recited in the instant claim, it logically follows that this resting step will be able to hydrate the pea protein.
Klemmer teaches heating the pea protein solution but is silent regarding heating the pea protein solution under conditions sufficient to heat-denature at least 90% of the pea protein while maintaining the solution in a form suitable for extrusion into microdroplets. However, the specification teaches that "conditions sufficient to heat-denature the pea protein without causing gelation of the pea protein solution" means a temperature and time treatment that denatures at least 90%, 95% or 99% of the pea protein present in the solution while maintaining the solution in a form suitable for extrusion (i.e. readily flowable with suitable viscosity). The temperature and times employed may be varied depending on the concentration of the pea protein solution. Thus, for example, when an 8% pea protein solution (w/v) is used, the solution may be treated at a temperature of 80-90°C for 20-30 minutes (specification, page 11, line 412). Example 1 and Example 4 of the specification further disclose heating an 8% pea and a 7% protein solution at a temperature of 85°C for 25 minutes such that the solution can be used for extrusion to prepare a microcapsule (specification, page 14 and page 16-17). Klemmer as recited above, teaches heating 6% pea protein at 80 ºC for 30 minutes (page 2250, left column, 1st para.), the heating condition of which falls within those 
Klemmer in view of Yang is silent regarding at least 90% the denatured protein solution is present as a soluble pea protein aggregate. However, since Klemmer in view of Yang teaches the same solubilizing, resting and heating steps as those recited in the instant claim, it logically follows that at least 90% of the pea protein in the pea protein solution as taught by Klemmer in view of Yang will be present as soluble pea protein aggregates if measured by the Shake Flask method.
Klemmer teaches cooling the pea protein solution by water bath thus is silent regarding using a fridge, a freezer or on ice to cool the pea protein solution. Zamir teaches that water bath and ice bath are both suitable means to achieve a rapid decrease in temperature of a solution ([0058]). Both Klemmer and Zamir are directed to the endeavors of cooling a solution. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted water bath with ice bath too achieve a rapid decrease in temperature of the pea protein solution, and the result of such a substitution would have been predicable for the reason that both water bath and ice bath are known to be able to cool a solution. See MPEP 
Cooling pea protein solution in an ice bath is interpreted to read on the limitation that rapidly cooling that occurs on ice.
Given that Klemmer in view of Zamir teaches the same rapidly cooling step as recited in the claim, it logically follows that such a cooling will accelerate cooling and prevent gelation and provide a cooled denatured pea protein solution.
Regarding claim 9, Klemmer teaches that the pea protein comprises a source of pea protein having a purity of 80.01% (page 2249, right column, para.1), which falls within the purity value recited in the claim.
 Regarding claim 10, Klemmer, as recited above, teaches that the pea protein is pea protein isolate (page 2250, left column, 1st para.).
Regarding claim 28, Klemmer teaches that the pea protein comprises a source of pea protein having a purity of 80.01% (page 2249, right column, para.1), which falls within the purity value recited in the claim.
Klemmer in view of Yang and Zamir is silent regarding that the cooled denatured pea protein solution is at least 80% pure pea protein. However, Klemmer in view of Yang and Zamir teaches subjecting the same pea protein solution (e.g., the protein purity of which falls within that recited in the claim) to the same solubilizing, resting, heating and cooling steps as those recited in the claim, it thus logically follows that the cooled denatured pea protein solution as disclosed by the prior art is at least 80% pure protein.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klemmer in view of Yang and Zamir as applied to claim 1 above, and in further view of Schweizer US Patent Application Publication No. 2013/0287928 (hereinafter referred to as Schweizer).
Regarding claim 5, Klemmer in view of Yang and Zamir teaches what has been recited above but is silent regarding the pea protein is centrifuged to remove insoluble matter. Schweizer teaches removing insoluble material from a protein solution by centrifugation so as to provide a clarified protein solution for further processing ([0039]). Both Klemmer and Schweizer are directed to processing protein solutions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Klemmer by including the step of removing insoluble material from the protein solution by centrifugation to provide a clarified protein solution for further processing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klemmer in view of Yang and Zamir as applied to claim 1 above, and further in view of Hayakawa US Patent Application Publication No. 2008/0213758 (hereinafter referred to as Hayakawa).
Regarding claim 8, Klemmer in view of Yang and Zamir teaches what has been recited above but is silent regarding the pea protein is solubilised by sonication in which the pea protein is dispersed in deionized water, phosphate or borate buffer prior to sonication. Hayakawa teaches a method of dissolving wheat protein by dispersing (e.g., suspending) wheat protein in a phosphate buffer followed by an ultra-sonication step to dissolve the protein ([0094]). Both Klemmer and Hayakawa are directed to dissolving .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klemmer in view of Yang and Zamir as applied to claims 1 and 26above, and further in view of Whelehan, “Microencapsulation using vibrating technology”, J. Microencapsul., 2011, 28(8), pages 669-688 (cited in IDS, hereinafter referred to as Whelehan).
Regarding claims 26-27, Klemmer teaches the steps of extruding the solution into particles that has a mean size of 1750 microns and 2170 microns (page 2250, left column, 1st para.; page 2252, left column, first para. and Table 1), the size of which is larger than  80-150 microns as recited in the claim. However, Klemmer teaches that capsule size depends on the needle gauge (Abstract) and thus an artisan in the art would have been motivated to manipulate the size of the capsule through optimizing the gauge size of the needle.
Further, Whelehan teaches that in an extrusion process the size of capsule obtained depends on the diameter of the nozzle, and nozzle diameters of the range of 500-1000 microns will enable the production of particles in the size ranges of 100-2000 micron (page 676, left column, para. under “Monocentric nozzle system”; Figure 4). Both Klemmer and Whelehan are directed to extrusion processes to prepare capsules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the size of the nozzle (e.g., needle gauge) .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Klemmer in view of Yang and Zamir as applied to claim 1 above, and further in view of Klemmer “Synbiot Encapsulation Employing a Pea Protein-Alginate Matrix”, Master’s Thesis, University of Saskatchewan, 2011, pages 1-116 (hereinafter referred to as Klemmer’s Thesis).
Regarding claim 29, Klemmer teaches that the pea protein comprises a source of pea protein having a purity of 80.01% (page 2249, right column, para.1). This purity level is very close to the lower limit 90% recited in the claim that one skilled in the art would have expected them to have the same properties, given that both the claimed invention and Klemmer are directed to the endeavors of extruding a pea protein solution to prepare microparticles. It been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, in the same field of endeavor, Klemmer’s Thesis teaches that pea protein isolates having a protein purity of 93.5% and 80.1% are both suitable for making capsules through extrusion (page 53, first para.; page 46-47, para. 3.7.4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Klemmer by using pea protein isolate of 93.5% prima facie obviousness determination. See MPEP 2144.07.
 Klemmer in view of Yang, Zamir and Klemmer’s Thesis is silent regarding that the cooled denatured pea protein solution is at least 80% pure pea protein. However, Klemmer in view of Yang, Zamir and Klemmer’s Thesis teaches subjecting the same pea protein solution (e.g., the protein purity of which falls within that recited in the claim) to the same solubilizing, resting, heating and cooling steps as those recited in the claim, it thus logically follows that the cooled denatured pea protein solution as disclosed by the prior art is at least 90% pure protein.


Response to Declaration
The declaration under 37 CFR 1.132 filed 04/15/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
Applicant’s arguments on para. 6-8 of the declaration regarding that Klemmer does not teach the limitation of “rapid cooling” is moot in view of the new ground rejection of claim 1 over Klemmer in view of Zamir, which is necessitated by the amendment made to claim 1 that incorporates the limitation of cooling by refrigeration, freezing or on ice.
On para. 9-11 of the declaration, applicant asserts he has “performed the method of the ‘303 application, including rapid cooling, and the method of Klemmer”. Applicant goes on to assert that Klemmer method provides a gelled product while the claimed method prevents gelation which provides important advantage over Klemmer in forming microparticles.
However, in evaluating the superior or unexpected result that compared the claimed invention with the closed prior art (e.g., Klemmer), it is unclear if the superior result as asserted is due to “rapidly cooling”, for the reason that the declaration does not disclose what embodiment of the claimed process is being used for comparison.  For example, it is unclear what solubilizing method is used (sonication or with the aid of alkali?), what the concentration of the pea protein solution is (6% or 7% or 8% or 9%?), how long the solution is rested, what the heating temperature and duration are, what cooling method is used (refrigeration or freezing or on ice?), etc. The declaration further lacks the actual steps that are being carried out to recreate the Klemmer method. Without a description of what exactly is done and where the differences are, it is not possible for the office to make a determination of the probative value of the declaration submitted by the applicant. The applicant is suggested that the declaration would have more weight if it were to include experimental information that is complete enough that a skilled artisan will be able to recreate the experiments performed. As such, the office has determined that the showing is not sufficient in rebutting the prima facie case of obviousness.
Further, Applicant’s attention is drawn to Batista, “Accessing gelling ability of vegetable proteins using rheological and fluorescence techniques” 2005, 36, pages rd para.; Abstract) (Sun, page1014, 2nd para. Abstract), and O’Kane teaches that slower cooling rate are beneficial for gelation formation (page 5074, left column, first para.; page 5076,left column, bottom para.). As such, the prior art has established that it is not unexpected that rapidly cooling a pea protein solution may prevent gel formation.
	
Response to Arguments
Applicant's arguments filed 04/03/2020 have been fully considered and the examiner’s response is shown below:
Applicant’s arguments on pages 7-8 of the Remarks regarding rapid cooling and gelation are moot in view of the new ground rejection of claim 1 over Klemmer in view of Zamir, which is necessitated by the amendment made to claim 1 that incorporates the limitation of cooling by refrigeration, freezing or on ice.
Applicant argues on page 8-9 of the Remarks that given that Klemmer or does not teach the concept of preventing gelation, a skilled artisan would have no basis for predicating that modification of Klemmer with Zamir would have no basis for predicating that such a combination would produce the result obtained with the claimed method.
This argument is not persuasive. As enumerated in the instant office action, Klemmer teaches cooling by water bath. Zamir teaches that water bath and ice bath are both suitable means to rapid cool a solution. It would have been obvious to one of ordinary skill in the art to have substituted water bath with ice bath to rapid cool the pea protein solution, and the result of such a substitution would have been predicable for the reason that both water bath and ice bath are known to be able to cool a solution. See MPEP 2143 I. B. Simple substitution of one known element for another to obtain predictable results. There is no need for Klemmer or Zamir to teach the concept of preventing gelation for the two to combine so as to arrive at the claimed method, for the reason the motivation is already laid out. See MPEP 2144 IV. Rationale different from applicant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
Applicant is invited to refer to “response to declaration” for the examiner’s response to the asserted unexpected result.
For the forgoing reasons set forth above, applicant’s argument regarding the dependent claims are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791